DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48-50 are generally unclear as there is no context or connection with other components in the claim string to sufficiently understand what is attempting to be claimed. Claim 48 recites “an installation rod,” which the examiner understands from the specification appears to be for inserting magnets into the base, however, there is no link in the claims to magnets, what the installation rod is for, or how it relates to the rig. This claim appears to claim an element which has no relation to the device this claim depends from (the rig). It is unclear where the “insertion section” and “removal section” are located and how they relate to the claimed device. This claim appears to claim an element of the rig, but the drawings and specification indicate this is a separate element that interacts with magnets. Further, claim 50 recites “The extension rod of claim 48,” but these claims depend on claim 42 which is an extension rig. It is therefore unclear if only a rod is attempting to be claimed or if the rod is attempting to be claimed in a system with the rig. Claim 47 also recites that the base includes magnet receiving chambers, however, it appears from the specification that the magnets interact with a mounting surface, but not with the base, magnetically. Therefore, the relative magnetic strengths in claim 50 are unclear as the claim appears to recite an attraction between the magnet and base, where the specification indicates the magnets interact with the surface, not the base. Appropriate correction / clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. (US Patent No. 11,116,597 B2) in view of Nassour (US Patent No. 3,068,615).
In Reference to Claims 42 and 46
 	Lampropoulos teaches (Claim 42) An extension rig for an [object], comprising: a base having a mounting surface for upright positioning of the extension rig (item 102, fig. 1); a rod coupled to and at least partially extending up and away from the base (item 113, fig. 2); and a ball grip coupled an upper end of the rod and opposite the base (ball grip of item 113, fig. 2; column 3 lines 17-24), the ball grip including a first articulable surface configured for friction-fit engagement with a second articulable surface of a [adjacent unit] (column 3 lines 17-24), wherein friction-fit engagement of the ball grip with the [adjacent unit] forms a base joint wherein a surface interface pre-tension between the first and second articulable surfaces has a coefficient of friction relatively greater than the weight of the [held item] when attached to the extension rig such that the base joint independently supports the weight of the [held item] while simultaneously permitting relative independent position posing of the [held item] for stop-motion animation (column 3 lines 17-24, column 3 line 61 – column 4 line 3, column 4 lines 8-12; device intended to be positioned and stable in any desired position; note much of this language is functional, since the device has ball and socket connections that function to stay in place in any orientation while holding an object, these limitations are necessarily met);
(Claim 46) wherein the mounting surface including a magnetic surface (column 3 line 63 – column 4 line 3). 
	Lampropoulos fails to teach use with an animation puppet socket. 
	Nassour teaches an (Claim 42) animation puppet (items 5 and 6, fig’s 1-3); with a puppet socket (item 19, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the item support device of Lampropoulos with the feature of a ball that fits a puppet socket as taught by the item support device of Nassour for the purpose of allowing the support stand of Lampropoulos to be used with other items such as a doll as taught by Nassour (column 1 lines 8-43), making the item support device of Lampropoulos more useful for a wider variety of uses, and more attractive to the users.  

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. in view of Nassour and further in view of Greenwood, Sr. et al. (US Patent No. 5,769,681).
In Reference to Claim 43-45
The modified device of Lampropoulos teaches all of claim 42 as discussed above. 
Lampropoulos further teaches (Claim 43) including an adapter having a [] adapter socket[] (item 112a, fig. 2 and column 3 lines 17-33), wherein at least one of the [] adapter socket[] is configured for friction-fit engagement with the ball grip (fig. 2 and column 3 lines 17-33).
(Claim 44) including at least one connecting member comprising a rod with a [] ball connector at [an] end (another item 112, fig. 2), wherein one of the [] ball connector[] is configured for friction-fit engagement with the adapter socket and [another] ball connector [] is configured for friction-fit engagement with the [holder] socket (ball of another item 112 and ball of item 112b that fits with holder socket 114);
(Claim 45) wherein friction-fit connection of the ball connectors with the adapter socket and/or the [holder] socket permits 360 degree rotation relative thereto (fig’s 2 and 3, nothing preventing 360 degree rotation; also note puppet and puppet socket were already taught in Nassour above).
Lampropoulos fails to teach a pair of adapter sockets and a pair of ball connectors of claims 43-44. 
Greenwood teaches a connection system with an element with a pair of adapter sockets (item 320, fig. 6C); and a pair of ball connectors at opposite ends (item 220, fig. 6B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi element connection system of Lampropoulos with the feature of connectors having two socket element and connectors having two ball elements as taught by the connection system of Greenwood for the purpose of allowing the system to be connected in a wider variety of different combinations as taught by Greenwood (column 1 lines 7-13), making the connection system more versatile, and more useful and attractive to the users. 
	Further, the examiner notes that it has been held that reversal of parts, duplication of parts, and rearrangement of parts are obvious matters of engineering design choice, and not patentable advances. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Lampropoulos has a number of elements having ball and socket connection which produces full articulation of connected elements in a string, merely claiming elements that separately have socket connections and ball connections does not appear it would have any operational difference and would merely be a minor rearrangement of parts, therefore, this minor arrangement difference is not a patentable distinction. 

Claim 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lampropoulos et al. in view of Nassour and further in view of Gaor (US Patent No. 9,395,217 B1).
In Reference to Claim 47
The modified device of Lampropoulos teaches all of claim 42 as discussed above. 
Lampropoulos fails to teach the feature of claim 47. 
Gaor teaches (Claim 47) wherein the base includes one or more magnet receiving chambers for selectively receiving and retaining a magnet therein (items 24 and 26, fig’s 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the holder device of Lampropoulos with the feature of a magnet in a chamber in the base as taught by the holder device of Gaor for the purpose of more securely attaching the base to a magnetic surface, making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that substitution of one known element for another based on its suitability for its intended use is an obvious matter of engineering design choice and is not a patentable advance. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since the base of Lampropoulos is taught to be magnetic, merely providing separate magnets mounted in the base instead of making the base of a magnetic material are obvious expedients, and is substituting one known element for another is an obvious matter of engineering design choice and not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711